Citation Nr: 9929898	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  97-11 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied entitlement to service 
connection for PTSD.

In April 1998, the Board remanded this case to the RO for 
further development of the evidence.  The case was returned 
to the Board in August 1999. 


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. §  
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).
The Board finds that the veteran has presented a claim which 
is "well-grounded" or plausible within the meaning of 38 
U.S.C.A. § 5107(a).  VA thus has a duty to assist the veteran 
in the development of facts pertinent to his claim. 38 
U.S.C.A. § 5107(a) (West 1991).  

Service department records do not demonstrate that the 
veteran engaged in combat with the enemy in Vietnam and, 
therefore, credible supporting evidence that a stressor 
occurred is a requirement for service connection for PTSD. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand from the Board to the RO 
confers upon the veteran or other claimant the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268 (1998).  In the instant case, while the case was 
previously in remand status, the RO contacted the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR) in an attempt to verify the veteran's claimed 
stressors.  However, information concerning one of the 
veteran's claimed stressors was not supplied to USASCRUR, 
and, since the Board's April 1998 remand, the veteran has 
supplied additional information concerning that alleged 
stressor.

Several of the veteran's claimed stressors were not verified.  
First, the veteran stated that he witnessed sniper fire on 
convoys between Camp Bearcat and Long Binh in October 1966 
and at other times; he did not report any casualties from 
such sniper fire.  USASCRUR did not verify any specific 
incident of sniper fire.  

Second, the veteran stated that he and another soldier found 
2 men from "Company E" dead in a jeep during Operation 
Junction City; he did not provide names or dates, and 
USASCRUR did not verify the incident.

Third, the veteran stated that a helicopter crashed at Camp 
Bearcat and the pilot and co-pilot were burned; he said that 
the men were from another unit; he did not provide their 
names or unit assignments or the approximate date of the 
incident.  USASCRUR did not verify the incident.

In its report of January 1999, USASCRUR stated that the 
veteran must provide the "who, what, where and when" of 
each stressor in order to permit meaningful research for the 
purpose of verification.

The veteran has stated that, while he was in Vietnam, there 
was another incident in which a grenade was thrown into the 
bed of a truck he was riding in; the grenade did not explode, 
and he threw it away.  The Board finds that such an incident, 
by it nature, would not be expected to be documented in 
official records.

The veteran has provided information concerning one more 
stressor.  He states that in October 1966, a 2 1/2 ton truck of 
the 4th Infantry Division was leaving Bearcat and ran over a 
mine and exploded; in the incident, a soldier was injured and 
lost a leg.  The veteran's unit history, provided by 
USASCRUR, shows arrival in Vietnam on October 20, 1966, which 
would put the alleged incident in late October 1966.  When 
this case was previously in remand status, the RO did not 
specifically request that USASCRUR attempt to verify the 
incident. The Board finds that, to avoid any possible 
prejudice to the veteran, another request should be made to 
USASCRUR to attempt to verify the alleged incident involving 
the soldier injured when a truck ran over a mine, and this 
case will again be remanded to the RO for that purpose. 
Stegall. 

To ensure that VA has met its duty to assist the appellant in 
developing facts pertinent to his claim, this case is 
REMANDED to the RO for the following:     

1.  After undertaking any additional 
development deemed appropriate, the RO 
should provide to the United States Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Suite 101, Springfield, Virginia 22150-
3197: copies of the veteran's statements 
and testimony pertaining to a claimed 
incident in late October 1966 in which a 
2 1/2 ton truck of the 4th Infantry 
Division leaving Camp Bearcat in Vietnam 
ran over a mine and exploded, resulting 
in a soldier's injury and loss of a leg; 
and copies of the veteran's DD Form 214, 
DA Form 20, and all associated documents. 
That organization should be requested to 
attempt to verify the alleged incident by 
research of official sources.  The report 
by USASCRUR should be added to the claims 
file.  

2.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor which was verified by 
USASCRUR, then the RO should arrange for 
the veteran to be examined by a 
psychiatrist.  The RO must specify for 
the examiner the stressor or stressors 
which have been verified.  The 
psychiatric examiner should be asked to 
determine (1) whether the criteria for a 
diagnosis of PTSD under DSM-IV have been 
satisfied and (2) whether there is a 
nexus between current PTSD symptomatology 
and an inservice stressor found by the RO 
to have been verified.  A detailed 
rationale for all opinions expressed 
should be provided.  The claims folder 
and a copy of this REMAND should be made 
available to the examiner for review.    

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claim may 
now be granted.  If the decision remains adverse to the 
veteran, he and his representative should be provided with an 
appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration.  
The purposes of this REMAND are to fulfill the duty to assist 
the veteran in the development of facts pertinent to his 
claim and to comply with the Court's holding in Stegall. By 
this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of 
the veteran until he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



